The State files an able brief in support of its motion for rehearing and urges that a different rule prevails in the construction of the local option feature of the tick eradication law from that applicable to local option as applied to liquor laws, the difference being predicated upon the alleged right of the Legislature to enact local as well as general laws applicable to stock and stock raising, whereas such right was held to be denied by the Constitution in case of laws applicable to liquor selling. We find ourselves unable to follow the ingenious reasoning of the State to the conclusion reached. The tick eradication law is and was general in its nature but by express enactment did not become effective in certain counties, among them being that of relator's residence, till January, 1922; however by the other terms of said statute the counties in which the taking effect of said statute was postponed were given the power to vote in local option elections held in them, upon the proposition of making said law sooner effective. Of this privilege the people of Lee County availed themselves in 1919, and by local option election then held voted upon themselves the provisions of said tick eradication law as same then were. There would seem no denial of the legal proposition that what was then voted into existence as then applicable to said county at said election, was the law as it then existed.
The general tick eradication law was amended in 1920 in material matters. These amendments were never submitted to the people of Lee County. Had they been part of the general law at the time said local option election was held in 1919, who is to say that the vote would then have been favorable to the immediate effectiveness of said law? The law as it was after the amendment of 1920 became a part of it, was at no time submitted or voted into immediate effect by the voters of said county. The fact that said election was held in 1919, and that by reason of the subsequent amendments in 1920, which were never submitted to the people of said county, said law thereafter became invalid in no sense affects the proposition that by virtue of the terms of the original Act making said law effective in all the counties in zone 3 in January, 1922, in which zone Lee County is situated, that the said law became and is now effective therein.
Our decision herein goes no further than to hold that in 1921 there was no law operative in said county under which the relator herein could be legally prosecuted.
We can not distinguish the difference between the vital principle involved when the case under consideration is one of a local option stock law from that which would apply if the question were one of a local option liquor law. The McElroy case, 39 Tex.Crim. Rep., *Page 92 
cited in our original opinion and holding as herein held, involved a local option stock law.
The State's motion for rehearing will be overruled.
Overruled.